Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The IDS filed 05/23/2022 has been considered as noted on the attached PTO-1449.
Claims 1-20 have been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-9, 11, 12, 16-19 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Green et al. [US 10693956 B1, 2020-06-23].

With respect to claims 1 and 11, Green teaches the claims limitations of a method and system for dynamically modifying a social media post, the method comprising:
receiving, at a control circuitry, a first version of the social media post for presentation and a listing of target users or target user groups (col. 6, lines 59-67, the content requesting entity may organize content received from members (optionally in association with requester-created content) into content asset galleries (e.g., of videos, photographs, text, etc.). The content asset galleries may be organized by subject, content contributor, date, and/or otherwise. The content asset galleries may optionally be automatically updated in real time as new content is received using metadata associated with the new content) to potentially consume content the social media post (col.2, lines 63-66, via the network interface, from a first user associated with the first group, a first item of content and associated metadata provided in response to the first content request.
Col. 9, lines 17-29, one or more content sharing platforms 106-1, 106-2 . . . 106-N may communicate over the network 101 with the content distribution and secure storage system 100 and the plurality of user devices 102-1 . . . 102-N and 104-1 . . . 104-N. Content may be shared by the content distribution and secure storage system 100 and by user devices 102-1 . . . 102-N and 104-1 . . . 104-N to the content sharing platforms 106-1, 106-2 . . . 106-N. The content sharing platforms 106-1, 106-2 . . . 106-N may transmit posting or action data to the content distribution and secure storage system 100, which enables the content distribution and secure storage system 100 to generate and present analytic data), wherein the first version comprises metadata that identifies a content type, a content quality, an original timestamp, and an authorship (col. 16, line 64- col. 17, line 6, the content metadata may be filtered prior to transmission to the user device based on one or more metadata sharing rules. For example, the metadata sharing rules may filter out the content contributor ID, the content requester, the timestamp, the content item type, the content item category, the approval status, the user provided caption, the title, notes, content quality category, content request text, and/or other metadata. Such filtering may inhibit the transmission of certain content, thereby reducing network utilization);
retrieving, by the control circuitry, a plurality of versions of the social media post, each version of the plurality of versions comprises metadata that identifies a content type, a content quality, an original timestamp, and an authorship, wherein the plurality of versions corresponds to the first version (col. 6, lines 52-67, the content requesting entity may review the low and/or high resolution versions of the content. The content requesting entity may provide real time feedback to the member that provided the content, specifying any desired content revisions through a messaging interface of the application on the requesting entity device. The feedback may be transmitted to the member device and displayed via the application hosted on the member device. In addition, the content requesting entity may organize content received from members (optionally in association with requester-created content) into content asset galleries (e.g., of videos, photographs, text, etc.). The content asset galleries may be organized by subject, content contributor, date, and/or otherwise. The content asset galleries may optionally be automatically updated in real time as new content is received using metadata associated with the new content);
identifying, by the control circuitry, a higher quality (HQ) version of the social media post, from the plurality of versions of the social media post, based on the metadata (col. 16, lines 59-63, multiple versions of a given content item may be generated via transcoding (from one encoding to a different encoding) and down sampling, and then downloaded to the user device. For example, a high resolution version and thumbnail version may be generated and downloaded to the user device);
retrieving, using the control circuitry, corresponding preferred criteria for each target user or target user group from the listing of target users or target user groups (col.12, line 29-col. 13, line 20, the analytic service 218 may analyze various types of data and generate data providing insights into the type of content that is popular, shared, viewed, acted on, as well as insight as to which users or sets of users are popular, sharers, viewers, etc. The types of information may be tracked and reported. The number and types of content requests (e.g., requests for photographs, videos, audio, and/or text content) made to a defined community/group of users…);
generating, using the control circuitry, a plurality of modified HQ versions of the social media post corresponding to each target user or target user group from the listing of target users or target user groups to potentially consume content, wherein each of the modified HQ versions of the social media post comprises a modification of the HQ version of the social media post based on the corresponding preferred criteria for the respective target user or target user group (col. 9, line 63-col. 10, line 17, the data store 202A may include a galleries data store 222A that may store content. The content may be logically ordered as galleries. A given item of content may be included in more than one gallery (e.g., by storing gallery pointers in the content metadata, or by storing content pointers in the gallery metadata). A given gallery may be associated with and controlled by an entity. For example, a company may have separate galleries for each entity brand. Each brand may have separate galleries for each product in a brand. By way of further example, a sports league may have different galleries for each team, and a team may have galleries for each player and for each game. A given gallery may be organized to include sub-galleries. Thus, there may be a hierarchy of galleries, enabling content to be quickly located and reducing the possibility of the wrong content being inadvertently shared. Content metadata may optionally be stored separately from the content itself. For example, the content may be stored on a cloud-based memory system, and the content metadata may be stored locally or on a different system with a pointer to the corresponding content stored on the cloud-based memory system); and
transmitting, for presentation by the control circuitry, each of the plurality of modified HQ versions of the social media post [e.g. specify which galleries are to be shared with which content sharing platforms] associated with each target user or target user group to the respective listing of target users or target user groups to potentially consume content of the social media post [e.g. communities of users] (col. 10, line 59- col. 11, line 15, the data store 202A may include a routing instructions/rules data store 224A that may store a given entity's instructions as to which galleries are to be shared with which users and/or sets/communities of users. The routing instructions may also specify which galleries are to be shared with which content sharing platforms (e.g., microblogs, social networking platforms, image sharing platforms, and/or the like). The routing instructions may also specify when a gallery (or a gallery update) is to be shared. For example, a routing instruction may specify that a gallery update is to be shared in real time with corresponding sets of users. By way of further example, a routing instruction may specify that a gallery update is to be shared at specific dates and/or times. The routing instructions may also specify in which geographical areas a gallery or gallery update is to be shared. For example, if the gallery relates to an event (e.g., a concert or a fair), optionally the gallery is shared with members that are present and/or live in the geographical area of the event (e.g., the same city, the same zip code, the same state, etc.). For example, a member's geographical area may be determined based on location information expressly provided by the member (e.g., during registration) and/or by location data (e.g., determined based on GPS radio data, cell phone data, WiFi data) provided by the member device).

With respect to dependent claim 2, Green further teaches extracting one or more identifiers associated with the social media post, wherein the one or more identifiers comprise one of a location identifier, image identifier, a text identifier, and a video identifier; identifying the plurality of versions of the social media post from a database that stores social media posts based on the one or more identifiers associated with the social media post; and storing the plurality of versions of the social media post (col. 14, lines 49-62, the gallery assignment may be stored in association with the content. At block 308, other metadata may be stored (e.g. extracted and stored) in association with the content. For example, the metadata may include related data provided by the user (e.g., caption, comments, etc.), an identifier of the galleries to which the content has been assigned, a content identifier generated by the content sharing application, an identifier associated with the user, an identifier associated with a requester of the content item, a creation timestamp, a content type indicator, a content category indicator, content resolution data (e.g., in pixels), request text from a request for the content, a content identifier of another content item to which the current content item was uploaded or otherwise provided as a response, and/or other metadata).

With respect to dependent claim 6, Green further teaches wherein the generating a plurality of modified HQ versions of the social media, wherein each modified HQ version of the plurality of modified versions of the social media post comprises modifying at least one of a salutation, a closing, an emoji, a displayed object, or a video based on the preferred criteria for each target user or target user group to potentially consume content of the social media post (col.12, line 29-col. 13, line 20, the analytic service 218 may analyze various types of data and generate data providing insights into the type of content that is popular, shared, viewed, acted on, as well as insight as to which users or sets of users are popular, sharers, viewers, etc. The types of information may be tracked and reported. The number and types of content requests (e.g., requests for photographs, videos, audio, and/or text content) made to a defined community/group of users…).

With respect to dependent claim 7, Green further teaches wherein the retrieving the preferred criteria for each target user or target user group comprises: accessing historical communications records stored in a database;
identifying one or more recently shared social media posts with the target user or target user groups; and extracting the preferred criteria based on a salutation, a closing, an emoji, an image, a displayed object, or a video from the one or more recently shared social media posts (col. 9, line 63-col. 10, line 17, the data store 202A may include a galleries data store 222A that may store content. The content may be logically ordered as galleries. A given item of content may be included in more than one gallery (e.g., by storing gallery pointers in the content metadata, or by storing content pointers in the gallery metadata). A given gallery may be associated with and controlled by an entity. For example, a company may have separate galleries for each entity brand. Each brand may have separate galleries for each product in a brand. By way of further example, a sports league may have different galleries for each team, and a team may have galleries for each player and for each game. A given gallery may be organized to include sub-galleries. Thus, there may be a hierarchy of galleries, enabling content to be quickly located and reducing the possibility of the wrong content being inadvertently shared. Content metadata may optionally be stored separately from the content itself. For example, the content may be stored on a cloud-based memory system, and the content metadata may be stored locally or on a different system with a pointer to the corresponding content stored on the cloud-based memory system).

With respect to dependent claim 8, Green further teaches wherein the extracting the preferred criteria comprises determining a pattern in the one or more recently shared social media posts based on the salutation, the closing, the emoji, the displayed object, or the video (col.17, lines 7-16, if another user adds a photograph to a content gallery (e.g., a gallery hosted on a cloud based storage system), optionally the content distribution and secure storage system may automatically synchronize the gallery update (in accordance with any filter conditions) or provide the entire gallery in response to a notification link activation in real time to user devices that have access to the gallery so that the new content and updates to the gallery data (e.g., the number of content items in the gallery) is provided to the users).

With respect to dependent claim 9, Green further teaches wherein the retrieving the preferred criteria for each target user or target user group comprises: accessing historical communications records stored in a database for each of the target user or target user group, and wherein the historical communications records comprise one of a relationship record, a personal trait record, a stored group chat record, a subject matters sensitivity record, a stored social media post record, a stored electronic correspondence record, a stored comments record corresponding to the social media post, and a stored social media story record (col. 20, lines 46-56, FIG. 7D illustrates an example content downloads analytics user interface presenting information regarding the download of content. The user interface displays various content items, the name/identifier of the content contributor, the number of times each content item has been downloaded from the system to user devices, the number of times the content item has been shared (e.g., via one or more social networking platforms or other content sharing platforms), and when the content item was last downloaded and/or shared. A search field is provided via which a user may submit a content search query).

Regarding claims 12, 16-19; the instant claims recite substantially same limitations as the above rejected claims 2 & 6-9 and are therefore rejected under the same prior-art teachings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Green in view of Berger et al. [US 20140032718 A1, 2014-01-30].
With respect to dependent claim 3, Green further teaches wherein the identifying the HQ version of the social media post comprises: assigning a viability index value to each version of the plurality of versions of the social media post, based on the metadata, that identifies the content type, the content quality, the original timestamp, and authorship (col. 16, line 64- col. 17, line 6, the content metadata may be filtered prior to transmission to the user device based on one or more metadata sharing rules. For example, the metadata sharing rules may filter out the content contributor ID, the content requester, the timestamp, the content item type, the content item category, the approval status, the user provided caption, the title, notes, content quality category, content request text, and/or other metadata. Such filtering may inhibit the transmission of certain content, thereby reducing network utilization.
Col. 10, lines 50-52, a content quality category—indication as to the content quality category (e.g., low quality, medium quality, high quality transcoded versions of the content item)
Green does not teach determining, based on the viability index value, the HQ version of the social media post with a highest viability index value; and 
storing the HQ version of the social media post with the highest viability index value.
Berger teaches determining, based on the viability index value, the HQ version of the social media post with a highest viability index value [e.g. the highest-quality version]; and storing the HQ version of the social media post with the highest viability index value [0037] once each version of the video is uploaded, the Control Plane may delete the previous (lower-quality) video on the CSS, or allow the multiple encodings to remain side-by-side. In either case, over time, the highest-quality version of the video stored on the CSS improves).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Green with determining and storing a highest viability index value of Berger. Such a modification would allow select for delivery the highest quality version of the content that can reliably be delivered (Berger [0048]).

With respect to dependent claim 4, Green as modified by Berger further teaches wherein the assigning the viability index value is based on at least one of an earliest publication, the content quality, and a number of modifications (Green, col.3, lines 40-48, a number to be rendered in association with the representation of the first content gallery, the number corresponding to a quantity of content items included in the first content gallery; receive a new content item in association with an indication that the new content item is associated with the first content gallery; enable an updated number to be rendered in association with the representation of the first content gallery, the updated number reflecting the association of the new content item with the first content gallery).

With respect to dependent claim 5, Green as modified by Berger further teaches wherein the assigning the viability index value is based on a highest-quality social media post (Berger [0038] the Control Plane may (on the user's behalf) post the video to Facebook, send it to Twitter, and/or send an email or text containing a link to the video. Using one or more of these services, a recipient can then access the video on the CSS).

Regarding claims 13-15; the instant claims recite substantially same limitations as the above rejected claims 3-4 and are therefore rejected under the same prior-art teachings.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Green in view of Hamedi et al. [US 20200034887 A1, August 9, 2019].

With respect to dependent claim 10, Green does not teach determining a filter for each target user or target user group; extracting one or more patterns based on a identifier from the historical communications records for each target user or target user group; generating, based on the one or more patterns, the preferred criteria; and storing, in the database, the preferred criteria associated with each target user or target user group (col.12, line 29-col. 13, line 20, the analytic service 218 may analyze various types of data and generate data providing insights into the type of content that is popular, shared, viewed, acted on, as well as insight as to which users or sets of users are popular, sharers, viewers, etc. The types of information may be tracked and reported. The number and types of content requests (e.g., requests for photographs, videos, audio, and/or text content) made to a defined community/group of users…).
Hamedi teaches determining a mood for each target user or target user group (Hamedi [0154] the system can then use this information to determine an agility rating that indicates a responsiveness of the unique author to the recommended aspect. In other words, the system generates an agility rating that indicates how good a unique author account is at posting content according to the system's determined recommendation aspects for that account. An agility rating is the measure of a user's responsiveness to new marketing opportunities. When customer moods shift, or your rival's campaign misses a beat, a user can find out from an agility rating. For example, if the system recommends posting four times in one day, the system can measure at the end of the day, or in certain time increments during the day, how many times content was actually posted by the unique author the recommended aspect was generated for. If the unique author has posted four times, a favorable or positive agility rating is determined. If the unique author already has an agility rating stored by the system, the four postings in one day as recommended can increase the existing agility rating…).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Green with determining a mood for each target user or target user group of Berger. Such a modification would allow the system to provide potential requests that each include an indication or type of a recommended aspect for a future content, actions, and/or behaviors (Hamedi [0153]).

Regarding claim 20; the instant claims recite substantially same limitations as the above rejected claim 10 and is therefore rejected under the same prior-art teachings.
Response to Amendment
In response to the 12/23/201 office action claims 1, 3, 6, 11, 13 and 16 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 05/23/2022 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153